Case 4:20-cv-00029-MFU-RSB Document 38 Filed 10/08/20 Page 1 of 21 Pageid#: 127




                         IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF VIRGINIA
                                  DANVILLE DIVISION


 ELDRIDGE ROOSEVELT MEEKS, III,                        )
     Plaintiff                                         )
                                                       )
 v.                                                    )      CASE NO. 4:20-cv-00029
                                                       )
 THE CITY OF DANVILLE                                  )      JURY TRIAL DEMANDED
                                                       )
 and                                                   )
                                                       )
 JACOB AMOS, LARRY DWAYNE LAND,                        )
 JOHN PULLEY, JONATHAN EPPS,                           )
 TODD HAWKINS and WILLIAM SHIVELY,                     )
      in their individual capacities                   )
                                                       )
 and                                                   )
                                                       )
 JOHN DOES 1-10,                                       )
      Defendants.                                      )


                                FIRST AMENDED COMPLAINT
      1. This action is brought by Plaintiff Eldridge Roosevelt Meeks, III (“MEEKS”) to recover

         damages, fees and costs arising from the injuries he suffered due to the excessive force

         used during his apprehensions and arrest by officers of the Danville Police Department on

         May 25, 2018. MEEKS asserts federal claims pursuant to 42 U.S.C. § 1983 as well as

         common law civil claims for (i) battery, (ii) intentional infliction of emotional distress

         and (iii) gross, willful, wanton and reckless negligence.

      2. On May 25, 2018, several officers of the Danville Police Department (“DPD”), including

         the individual defendants, assembled to arrest MEEKS on outstanding non-violent felony

         warrants. The officers knew MEEKS and they also knew that he had a history of eluding
Case 4:20-cv-00029-MFU-RSB Document 38 Filed 10/08/20 Page 2 of 21 Pageid#: 128




       arrest. The officers located MEEKS hiding in a bathroom of a duplex home located at

       265 Lovell Drive. MEEKS was apprehended and his wrists were handcuffed behind his

       back.

    3. MEEKS fled and ran out of the front door into the yard with his hands cuffed behind his

       back. Officer JACOB AMOS immediately drew a Taser and fired it into MEEKS’ back,

       without attempting to capture MEEKS without force and despite knowing that MEEKS

       was handcuffed, that his shorts were falling to his ankles as he ran, and that he posed no

       immediate danger to anyone. MEEKS fell to the ground but was not injured. He rose to

       a sitting position and Officer Amos, without any justification, attempted to deploy the

       Taser a second time. However, the Taser probes had become dislodged, so this second

       attempt failed.

    4. Officer WILLIAM SHIVELY ran to the scene and, acting in concert with other officers,

       maliciously and contrary to the policy of the Danville Police Department, drove MEEKS

       headfirst into the ground and also forced a tactical flashlight against MEEKS’ neck and

       shoulder with such force that it broke MEEKS’ right clavicle. When MEEKS began

       screaming in pain due the fracture, SHIVELY climbed onto MEEKS’ back, thereby

       breaking several of his ribs and causing a dangerous condition called “chest flail” which

       renders it difficult or impossible for a victim to breathe properly. MEEKS also suffered a

       collapsed lung. SHIVELY continued to force MEEKS headfirst into the ground while he

       screamed in pain and while he repeatedly reported that he was having trouble breathing.

       All of the officers at the scene discounted and ignored MEEKS’ life-threatening injuries

       and delayed providing or seek medical attention to him.


                                               -2-
Case 4:20-cv-00029-MFU-RSB Document 38 Filed 10/08/20 Page 3 of 21 Pageid#: 129




    5. MEEKS was arrested and transported to a hospital in Danville, but the injuries he

       received at the hands of the defendants were so severe that he was flown to Roanoke by

       helicopter for emergency treatment. MEEKS required emergency surgery and incurred

       pneumonia as result of the injuries inflicted upon him.

    6. The incident was captured by body-worn camera, which recorded many of the events

       described above. The force used against MEEKS was not only contrary to the Danville

       Police Department’s written policy, but was also clearly objectively unreasonable and

       excessive and therefore violated his Fourth Amendment rights. It is also clear that

       officers acted with malice, anger and deliberate disregard of MEEKS’ rights and that they

       conspired to do so. Finally, it is obvious that DPD officers have not been trained in the

       limits of the constitutional use of force and weapons and that the policymakers in the

       CITY OF DANVILLE were deliberately indifferent to the obvious need to train the

       police officers.

                                JURISDICTION AND VENUE

    7. This Court has subject matter jurisdiction over the federal claims pursuant 28 U.S.C.

       §§1331 and 1343 as such jurisdiction arises under 42 U.S.C. §§1983 and 1985.

    8. This Court has supplemental jurisdiction over the state claims asserted in this action

       pursuant to 28 U.S. Code § 1367.

    9. Venue is proper in this district under 28 U.S.C. §1391(b), because (i) each of the named

       defendants is a resident of the Western District of Virginia pursuant to to 28 U.S.C. §

       1391(c)(2), and (ii) pursuant to 28 U.S.C. § 1391(b)(2) all of the events or omissions



                                                -3-
Case 4:20-cv-00029-MFU-RSB Document 38 Filed 10/08/20 Page 4 of 21 Pageid#: 130




       giving rise to the claim occurred in the City of Danville in the Western District of

       Virginia.

                                            PARTIES

    10. Plaintiff ELDRIDGE ROOSEVELT MEEKS, III is an adult resident of Pittsylvania

       County, Virginia.

    11. Defendant CITY OF DANVILLE is a city incorporated pursuant to the laws of the

       Commonwealth of Virginia. The City of Danville operates the Danville Police

       Department (“DPD”).

    12. Defendant JACOB AMOS was, on May 25, 2018, a police officer employed by the

       Danville Police Department.

    13. Defendant LARRY DWAYNE LAND was, on May 25, 2018, a police officer employed

       by the Danville Police Department.

    14. Defendant JOHN PULLEY was, on May 25, 2018, a police officer employed by the

       Danville Police Department.

    15. Defendant JONATHAN EPPS was, on May 25, 2018, a police officer employed by the

       Danville Police Department.

    16. Defendant TODD HAWKINS was, on May 25, 2018, a police officer employed by the

       Danville Police Department.

    17. Defendant WILLIAM SHIVELY was, on May 25, 2018, a police officer employed by

       the Danville Police Department.

    18. Defendant JOHN DOES 1-10 were, on May 25, 2018, police officers employed by the


                                                -4-
Case 4:20-cv-00029-MFU-RSB Document 38 Filed 10/08/20 Page 5 of 21 Pageid#: 131




        Danville Police Department. The identities of these defendants are currently unknown to

        the Plaintiff. Defendants AMOS, SHIVELY, LAND, PULLEY, EPPS, HAWKINS and

        JOHN DOES 1-10 will be hereafter referred to collectively as the defendant

        OFFICERS.

                                             FACTS

 I. Written policies of the Danville Police Department

    19. The Danville Police Department provides guidance to its police officers through written

        policies and orders.

                                  Handcuffing and Restraints

    20. A specific policy (Policy No. 302: “Handcuffing and Restraints”) governs the use of

        handcuffs and other restraints by the DPD police officers.

    21. The policy (Policy No. 302.3 - “PREVENTING IN-CUSTODY DEATHS”) provides

        that DPD police officers should:

        ◦ Get a subject off of his stomach as soon as he is handcuffed.

        ◦ Refrain from sitting on a subject’s back.

        ◦ Get a subject immediate medical attention if required.

                                           Use of Force

    22. A specific policy (Policy No. 300: “Use of Force”) governs the use of force by the DPD

        police officers and provides “guidelines on the reasonable use of force.” The policy

        further states that “every member of this department is expected to use these guidelines to

        make decisions in a professional, impartial and reasonable manner.”

    23. The Use of Force Policy (Policy No. 300.2.1 - “DUTY TO INTERCEDE”) provides that



                                                -5-
Case 4:20-cv-00029-MFU-RSB Document 38 Filed 10/08/20 Page 6 of 21 Pageid#: 132




       “[a]ny officer present and observing another officer using force that is clearly beyond that

       which is objectively reasonable under the circumstances shall, when in a position to do

       so, intercede to prevent the use of unreasonable force.”

    24. The Use of Force Policy (Policy No. 300.2.1 - “DUTY TO INTERCEDE” ) further

       provides that “[a]n officer who observes another employee use force that exceeds the

       degree of force permitted by law shall promptly report these observations to a

       supervisor.”

    25. The Use of Force Policy (Policy No. 300.5 - “REPORTING THE USE OF FORCE”)

       requires DPD police officers to report any use of force to supervisors and to complete

       written documentation. It demands doing so when Tasers or tactical flashlights are used.

                                   Control Devices - Batons

    26. A specific policy (Policy No. 303: “Control Devices”) governs the use and maintenance

       of “control devices” as described in the policy.

    27. The policy (Policy No. 303.2 - “POLICY”) authorized DPD police officers to use control

       devices to control individuals who are violent or who demonstrate the intent to be violent.

    28. One of the control devices described by the policy (Policy No. 303.5 - “BATON

       GUIDELINES”) is the baton (also known as an “ASP”).

    29. The policy (Policy No. 303.5 - “BATON GUIDELINES”) provides that batons should

       not be deployed to the head, neck, throat or spine.

    30. The policy (Policy No. 303.12 - “REPORTING USE OF CONTROL DEVICES”)

       requires DPD police officers to document the use of batons in both Use of Force and

       incident reports.



                                               -6-
Case 4:20-cv-00029-MFU-RSB Document 38 Filed 10/08/20 Page 7 of 21 Pageid#: 133




                            Conducted Electrical Weapons - Tasers

    31. The use of conducted electrical weapons by DPD police officers is governed by a

       specific DPD policy (Policy No. 304 - “Conducted Electrical Weapon”).

    32. A conducted electrical weapon can be used by police officers to incapacitate individuals

       by the deployment of electrode darts upon depression of a trigger.

    33. The Conducted Electrical Weapon policy (Policy No. 304.2 - “POLICY”) provides that

       “[t]he Conducted Electrical Weapon is used to control a violent or potentially violent

       individual.”

    34. The Conducted Electrical Weapon policy (Policy No. 304.5.1 - “APPLICATION OF

       THE CONDUCTED ELECTRICAL WEAPON”) provides that “[m]ere flight from a

       pursuing officer, without other known circumstances or factors, is not good cause for the

       use of the Conducted Electrical Weapon to apprehend an individual.”

                                    The Taser X26 Weapon

    35. The DPD issued a specific order (GENERAL ORDER: ADM.152) governing the use of

       Taser X26 weapons by DPD police officers.

    36. The Taser X26 is a particular model of conducted electrical weapon.

    37. The Taser X26 is dangerous and potentially deadly weapon.

    38. The DPD General Order ADM.152 provides that Tasers are to be handled using the same

       departmental safety rules that apply to the handling of firearms.

 II. The events of May 25, 2018

    39. On May 25, 2018 the defendant OFFICERS assembled for the purpose of arresting

       MEEKS.



                                               -7-
Case 4:20-cv-00029-MFU-RSB Document 38 Filed 10/08/20 Page 8 of 21 Pageid#: 134




     40. MEEKS was wanted on two non-violent felony warrants.

     41. At approximately 11:20 p.m. on May 25, 2018, the defendant police officers responded

         to 265 Lovell Drive, a duplex home, to arrest MEEKS.

     42. MEEKS was found inside the home at 265 Lovell Drive, hiding behind a bathroom door.

     43. MEEKS was apprehended inside the home and his wrists were handcuffed behind his

         back. He was directed to the front door by AMOS.

     44. The officers knew MEEKS and addressed him as “Mickey.” At least one of them

         berated MEEKS.

     45. When he reached the front door, MEEKS fled from the officers and ran into the yard to

         avoid arrest.1 His wrists remained handcuffed behind his back.

     46. MEEKS did not at any time relevant to this Complaint engage in, threaten or exhibit any

         violent or dangerous behavior.

     47. As soon as MEEKS fled, Officer Amos immediately followed MEEKS outside and

         aimed his Taser X26 at MEEKS’ back.

     48. Within five seconds after MEEKS breaking free, AMOS fired the Taser X26, striking

         MEEKS in the back and causing him to fall to the ground just a few feet from the front

         door of the home.

     49. AMOS fired the Taser X26 only because MEEKS fled and in order to apprehend him.

     50. MEEKS was not injured in the fall. He did not moan or otherwise complain of breathing

         trouble or chest pain and he sat up immediately with his hands still handcuffed behind

         him.


 1   MEEKS was charged with felony escape as result of this attempted flight but this charg was dismissed and he
     was was convicted only of misdemeanor flight from justice and given a suspended sentence in a plea bargain.

                                                        -8-
Case 4:20-cv-00029-MFU-RSB Document 38 Filed 10/08/20 Page 9 of 21 Pageid#: 135




    51. AMOS attempted to deploy the Taser again without any justification, however the

       Taser’s electrode darts had become dislodged so the Taser did not deploy.

    52. There was no reason for AMOS to attempt to deploy the Taser as MEEKS sat in the yard.

    53. Several of the defendant OFFICERS quickly arrived at the scene where MEEKS was

       sitting in the yard.

    54. One of the defendant OFFICERS was SHIVELY.

    55. Immediately upon arriving at the scene, SHIVELY used a tactical flashlight to drive

       MEEKS headfirst into the ground.

    56. SHIVELY remarked to AMOS that he made a “good shot” with the Taser.

    57. SHIVELY took a position on MEEKS’ back and chastised him for running.

    58. SHIVELY, assisted by the other defendant police officers, broke MEEKS’ right clavicle

       and several of his right ribs and caused MEEKS to suffer from flail chest, a dangerous

       and life-threatening condition that prevents proper breathing.

    59. MEEKS began screaming in agony and reported that he could not breathe.

    60. Over the next few minutes, MEEKS reported at least twenty-four times that he was

       having difficulty breathing.

    61. The officers utterly ignored MEEKS’ complaints and screams of pain as they searched

       for the Taser probes.

    62. One of the defendant OFFICERS dismissed MEEKS’ complaints and told him “if you

       talkin’, you breathin’.”

    63. One of the defendant OFFICERS asked MEEKS if he had “pooped himself.”

    64. None of the defendant OFFICERS sought immediate medical attention for MEEKS.



                                               -9-
Case 4:20-cv-00029-MFU-RSB Document 38 Filed 10/08/20 Page 10 of 21 Pageid#: 136




     65. Eventually, one of the defendant OFFICERS placed MEEKS into a sitting position, upon

        which MEEKS briefly passed out from his injuries.

     66. Several of the defendant OFFICERS discussed the fact MEEKS could not have run away

        from them. One them said, “well, he won’t goin’ nowhere” and that “there was no way in

        hell that he would have got away.”

     67. Eventually, EMS responded and transported MEEKS to Sovah Health – Danville, where

        his life-threatening injuries were diagnosed and a chest tube inserted.

     68. MEEKS was flown by helicopter to Carilion Hospital in Roanoke at approximately 4:00

        a.m. on May 26, 2018, where he was admitted and treated with emergency surgery to

        repair multiple rib fractures.

     69. MEEKS stayed in Carilion Hospital until June 2, 2018, when he was discharged and

        transported to the Danville jail.

     70. MEEKS suffered the following injuries as result of the application of excessive force by

        the defendant police officers:

        ◦ Pneumothorax (collapsed lung)

        ◦ Acute hypoxic respiratory failure

        ◦ Fracture of the right clavicle (an image of the X-ray of this fracture is attached hereto

            and incorporated herein as EXHIBIT A)

        ◦ Multiple displaced right side rib fractures with flail segment (an image of an X-ray of

            these fractures is attached hereto and incorporated herein as EXHIBIT B).

        ◦ Pneumonia

        ◦ Subcutaneous emphysema



                                                -10-
Case 4:20-cv-00029-MFU-RSB Document 38 Filed 10/08/20 Page 11 of 21 Pageid#: 137




         ◦ Concussion

         ◦ Abrasions, lacerations and contusions

     71. MEEKS suffered serious, life-threatening injuries at the hands of the defendant police

         officers due their application of excessive and unreasonable force on May 25, 2018.

     72. MEEKS suffered excruciating pain, suffering, severe mental anguish, humiliation,

         memory loss, distress and fear because of the application of excessive and unreasonable

         force by the defendant police officers on May 25, 2018.

     73. The OFFICERS were acting within the scope of their employment by DPD at all times

         relevant to this Complaint.

     74. MEEKS continues to suffer from recurring headaches and memory loss due to the

         injuries he suffered at the hands of the defendant police officers due their application of

         excessive and unreasonable force on May 25, 2018.

                                      FIRST CAUSE OF ACTION

   VIOLATION OF CIVIL RIGHTS: EXCESSIVE FORCE BY THE DEFENDANT AMOS
  IN THE DEPLOYMENT OF A TASER AGAINST THE UNARMED AND HANDCUFFED
                    PLAINTIFF WHO POSED NO DANGER

                            (42 U.S.C. § 1983 - 4th and 14th Amendments)

     75. All previous paragraphs of this complaint are incorporated herein by reference and are

         re-alleged as if restated.

     76. “A taser, like ‘a gun, a tactical flashlight, . . . or other weapon,’ is expected to inflict pain

         or injury when deployed. It, therefore, may only be deployed when a police officer is

         confronted with an exigency that creates an immediate safety risk and that is reasonably

         likely to be cured by using the taser.” Estate of Armstrong v. Village of Pinehurst, 810



                                                   -11-
Case 4:20-cv-00029-MFU-RSB Document 38 Filed 10/08/20 Page 12 of 21 Pageid#: 138




        F.3d 892 (4th Cir. 2016)

     77. Use of a Taser against a non-violent fleeing individual who poses no imminent danger of

        harm, solely for the purpose of apprehending the fleeing individual, is unconstitutional

        and violates the Fourth Amendment and Fourteenth Amendment rights of the individual.

     78. MEEKS did not create an immediate safety risk when he fled with his arms handcuffed

        behind his back. Indeed, AMOS and the other defendant OFFICERS knew there was no

        chance MEEKS could escape.

     79. AMOS deployed the Taser against MEEKS almost immediately – in less than five

        seconds from the time that MEEKS began to flee – and did not use alternative means of

        apprehending him.

     80. AMOS deliberately deployed the Taser against MEEKS instead of using alternative

        methods to apprehend him, including simply following him.

     81. The shorts that MEEKS wore began to fall to his ankles as he fled, thereby preventing

        him for running for more than a few seconds. AMOS knew that these shorts were falling

        when he deployed the Taser and AMOS could have simply followed MEEKS until he

        was incapable of running.

     82. AMOS’ second attempt to deploy the Taser, after MEEKS had been subdued and was

        sitting on the ground with his arms cuffed behind him, was not only objectively

        unreasonable and unconstitutional, but also a clear indication of both malice and an intent

        to punish MEEKS in anger.

     83. AMOS’ deployment of the Taser against MEEKS was objectively unreasonable and an

        excessive use of potentially deadly force against a non-violent subject who posed no



                                               -12-
Case 4:20-cv-00029-MFU-RSB Document 38 Filed 10/08/20 Page 13 of 21 Pageid#: 139




        imminent threat of danger to anyone.

     84. AMOS was reprimanded by the Chief of the Danville Police Department for his use of

        the TASER against MEEKS. Specifically, he was found to have violated and

        Administrative Order regarding the use of Tasers. The reprimand including the following

        determination:

             During the arrest of Eldridge Meeks on 26 May 2018, you had to
             order him to comply twice as you handcuffed him. He was
             handcuffed and you were escorting him to the transport car. You
             failed to maintain positive control of Meeks which gave him the
             opportunity to pull from your grasp and flee on foot. You gave chase
             and the BWC [Body Worn Camera] showed only four seconds into
             the pursuit you announced, “I’m going to Tase you.” The TASER
             was deployed nine seconds after the foot pursuit began. You did not
             attempt any other technique to apprehend Meeks. Meeks required
             hospitalization for a flail chest, punctured lung and a fractured
             clavicle. He was running when the TASER was deployed and struck
             the roadway without the ability to break his fall. Your training as a
             defensive tactics instructor should have allowed you to respond with
             other less harmful interventions.

     85. AMOS was given the opportunity to appeal the reprimand but did not do so.

     86. AMOS’ deployment of the Taser was a direct cause of MEEKS’ injuries

                                     SECOND CAUSE OF ACTION

     VIOLATION OF CIVIL RIGHTS: EXCESSIVE FORCE BY THE DEFENDANT
   POLICE OFFICERS AFTER THE UNARMED AND HANDCUFFED PLAINTIFF HAD
                             BEEN SUBDUED

                          (42 U.S.C. § 1983/4th and 14th Amendments)

     87. All previous paragraphs of this complaint are incorporated herein by reference and are

        re-alleged as if restated.

     88. Contrary to both DPD policy and well-established law-enforcement best practice,

        SHIVELY, acting in concert with and assisted by the defendant OFFICERS deliberately


                                               -13-
Case 4:20-cv-00029-MFU-RSB Document 38 Filed 10/08/20 Page 14 of 21 Pageid#: 140




        placed the weight of his body on MEEKS’ back as MEEKS lay face-down on the ground

        with his hands cuffed behind his back with such force to break MEEKS’ ribs. This force

        was objectively unreasonable and clearly excessive.

     89. SHIVELY placed the weight of his body on MEEKS’ back maliciously and sadistically

        for the purpose of causing harm to MEEKS and did not do so in good faith to maintain or

        restore discipline.

     90. While MEEKS was lying face down on the ground with his hands cuffed behind his

        back, SHIVELY applied force with a tactical flashlight to MEEKS’ neck and clavicle

        sufficient to break his clavicle and to deliberately inflict unnecessary and wanton pain

        and suffering upon MEEKS.

     91. The tactical flashlight SHIVELY used was physically similart to and functionally

        equivalent to a baton.

     92. SHIVELY did not apply force with his tactical flashlight in good faith to maintain or

        restore discipline, but instead he did so maliciously and sadistically for the purpose of

        causing harm to MEEKS.

     93. SHIVELY acted with actual malice

                                  THIRD CAUSE OF ACTION

      VIOLATION OF CIVIL RIGHTS: MUNICIPAL LIABILITY OF THE CITY OF
    DANVILLE FOR ITS DELIBERATELY INDIFFERENT FAILURE TO TRAIN ITS
    POLICE OFFICERS IN THE CONSTITUTIONAL LIMITATIONS IN THE USE OF
            WEAPONS AGAINST FLEEING OR SUBDUED SUBJECTS

                          (42 U.S.C. § 1983 - 4th and 14th Amendments)

     94. All previous paragraphs of this complaint are incorporated herein by reference and are re-

        alleged as if restated.


                                                -14-
Case 4:20-cv-00029-MFU-RSB Document 38 Filed 10/08/20 Page 15 of 21 Pageid#: 141




     95. “A taser, like ‘a gun, a baton, . . . or other weapon,’ is expected to inflict pain or injury

         when deployed. It, therefore, may only be deployed when a police officer is confronted

         with an exigency that creates an immediate safety risk and that is reasonably likely to be

         cured by using the taser.” Estate of Armstrong v. Village of Pinehurst, 810 F.3d 892 (4th

         Cir. 2016)

     96. MEEKS did not create an immediate safety risk when he fled with his arms handcuffed

         behind his back. Indeed, the officers knew (and stated on the scene) that there was no

         chance he could escape.

     97. City of Danville policymakers know to a moral certainty that their police officers will be

         required to arrest fleeing felons.

     98. The City of Danville has armed its officers with weapons, including electrical conducted

         weapons and tactical flashlights, in part to allow them to accomplish this task.

     99. While the City of Danville maintains facially constitutional written policies governing the

         conduct of the DPD police officers, it is obvious from the recorded conduct of these

         officers at the scene that they have not been trained in the constitutional limits of the use

         of conducted electrical weapons (Tasers).

     100.    Specific facts that evince the lack of training of the DPD police officers are:

         ◦ The defendant OFFICERS at the scene discussed the use of the Taser against MEEKS

             and one of them even congratulated AMOS on its use, despite knowing that MEEKS

             was handcuffed. They obviously (and incorrectly) believed that the use of a Taser

             against a handcuffed and non-violent fleeing subject was proper, lawful and

             constitutional.

                                                   -15-
Case 4:20-cv-00029-MFU-RSB Document 38 Filed 10/08/20 Page 16 of 21 Pageid#: 142




        ◦ AMOS frankly described his purported basis for deployment of the Taser against

           MEEKS (namely, only that MEEKS fled in handcuffs) and none of the defendant

           OFFICERS at the scene, including senior officers, expressed criticism or

           disagreement with the purported basis of this objectively unreasonable and

           unconstitutional use of force, despite the fact that this purported basis was contrary to

           DPD written policy and orders. The defendant OFFICERS obviously believed that

           the use of a Taser against a non-violent fleeing subject was proper, lawful and

           constitutional.

        ◦ Several defendant OFFICERS assisted or witnessed SHIVELY using force to slam

           MEEKS from a sitting position headfirst into the ground in a manner that was not

           only objectively excessive, unreasonable and unconstitutional, but also a clear

           violation of DPD written policies and orders. These defendant OFFICERS obviously

           (and incorrectly) believed that this use of force was proper, lawful and constitutional.

        ◦ SHIVELY deployed a tactical flashlight in a manner that was not only objectively

           unreasonable and unconstitutional, but also contrary to DPD written policies and

           orders. The defendant OFFICERS at the scene witnessed SHIVELY and assisted him

           in deploying the tactical flashlight. The defendant OFFICERS obviously (and

           incorrectly) believed that their conduct was proper, lawful and constitutional.

        ◦ SHIVELY climbed onto MEEKS’ back while MEEKS lay face-down in the yard with

           his arms cuffed behind him. SHIVELY took this position in a dangerous manner that

           was not only objectively unreasonable and unconstitutional, but also contrary to DPD

           written policies and orders. The defendant OFFICERS at the scene witnessed



                                               -16-
Case 4:20-cv-00029-MFU-RSB Document 38 Filed 10/08/20 Page 17 of 21 Pageid#: 143




            SHIVELY and assisted him in this dangerous and excessive use of force and

            SHIVELY and the defendant OFFICERS obviously (and incorrectly) believed that

            their conduct was proper, lawful and constitutional.

        ◦ Multiple officers participated in or witnessed the unconstitutional use of force against

            MEEKS and did not resist or report the incident, as required by DPD written policies

            and orders.

        ◦ All of the defendant officers heard MEEKS’ cries of pain and his two dozen

            complaints of difficulty in breathing, but none of them rendered or summoned aid, in

            a manner that was not only clearly unconstitutional, but also against DPD written

            policies and orders.

     101. The need to train officers in the constitutional limitations on the use of conducted

        electrical weapons and tactical flashlights is so obvious that that the City of Danville’s

        failure to do is properly characterized as "deliberate indifference" to constitutional rights.

        See, e.g., City of Canton, Ohio v. Harris, 489 U.S. 378 (1989)

     102. The deliberately indifferent failure of the City of Danville to train its police officers in

        the constitutional limitations on the use of conducted electrical weapons and tactical

        flashlights was a direct cause of MEEKS’ injuries.

                                     FOURTH CAUSE OF ACTION

                                CIVIL ASSAULT AND BATTERY

                                     (Virginia Common Law Claim)

     103. All previous paragraphs of this complaint are incorporated herein by reference and are

        re-alleged as if restated.



                                                 -17-
Case 4:20-cv-00029-MFU-RSB Document 38 Filed 10/08/20 Page 18 of 21 Pageid#: 144




     104. SHIVELY, acting in concert with the defendant OFFICERS, battered MEEKS on May

        25, 2018 when they broke MEEKS’ ribs and clavicle and caused the other injuries as

        described above.

     105. MEEKS did not consent to being assaulted or battered and did not consent to offensive

        touching that led to his injuries.

     106. Neither SHIVELY nor the other defendant OFFICERS were justified in using a tactical

        flashlight to break MEEKS’ clavicle.

     107. Neither SHIVELY nor the other defendant OFFICERS were justified in placing weight

        on MEEKS’ back with such force that it broke MEEKS’ ribs.

     108. SHIVELY and the defendant OFFICERS acted with actual malice when they assaulted

        and battered MEEKS on May 25, 2018.

     109. SHIVELY and the defendant OFFICERS acted in wanton and willful disregard of

        MEEKS’ rights when they assaulted and battered him on May 25, 2018.

     110. MEEKS is entitled to recover damages, including compensatory and punitive damages

        from SHIVELY and the defendant OFFICERS.

                                     FIFTH CAUSE OF ACTION

                INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

                                     (Virginia Common Law Claim)

     111. All previous paragraphs of this complaint are incorporated herein by reference and are

        re-alleged as if restated.

     112. While MEEKS sat on the ground after having his clavicle and his ribs broken by the

                                                -18-
Case 4:20-cv-00029-MFU-RSB Document 38 Filed 10/08/20 Page 19 of 21 Pageid#: 145




        defendant OFFICERS; while he was slipping in an out of consciousness in agonizing

        pain; while he was pleading with the officers that he could not breathe and while he was

        being loaded on the the ambulance on his way to being intubated and evacuated to

        surgery by helicopter; the defendant OFFICERS ignored his pleas and instead mocked

        and insulted him, while some actually laughed about his injuries.

     113. The above-conduct was outrageous and intolerable. It was intended to, and did, cause

        severe emotional distress.

     114. MEEKS is entitled to recover compensatory and punitive damages incurred as a result

        of this outrageous conduct.

                                     SIXTH CAUSE OF ACTION

       GROSS, WILLFUL, WANTON AND RECKLESS NEGLIGENCE OF OF THE
                          DEFENDANT OFFICERS

                                     (Virginia Common Law Claim)

     115. All previous paragraphs of this complaint are incorporated herein by reference and are

        re-alleged as if restated.

     116. The defendant OFFICERS had a legal duty to use care to protect MEEKS from harm.

     117. The OFFICERS breached their duty to MEEKS when they, acting in concert:

        ◦ Used more force than necessary to arrest him and deployed a Taser in contravention of

            department policy and in a manner that was almost certain to cause him serious

            injury.

        ◦ Climbed upon his back after arresting him and deployed a tactical flashlight without



                                                -19-
Case 4:20-cv-00029-MFU-RSB Document 38 Filed 10/08/20 Page 20 of 21 Pageid#: 146




               need and in contravention of department policy, thereby breaking his ribs and

               clavicle.

     118. The OFFICERS acted with utter disregard to MEEKS’ rights or welfare when they

            acted in manner described above.

     119. The above-described action of the OFFICERS was willful, wanton and reckless.

     120. The injuries MEEKS sustained as described above were directly and proximately

            caused by the negligence of the OFFICERS.

     121. MEEKS is entitled to recovers damages, including punitive damages, from the

            OFFICERS.

            WHEREFORE your Plaintiff, Eldridge Roosevelt Meeks, III, requests that this Court

  grant him the following relief:

      (a)      Judgment against each of defendants, jointly and severally, in the amount of TEN

               MILLION DOLLARS ($10,000,000.00) and such additional damages as may be

               proven at trial.

      (b)      Punitive damages from each of the defendant OFFICERS in amount proven upon

               trial;

      (c)      Costs and expenses, including reasonable attorney’s fees;

      (d)      Injunctive relief to prevent further unlawful conduct;

      (e)      All such other legal and equitable relief as this Court deems appropriate.

                                    A JURY TRIAL IS DEMANDED

                                         Respectfully submitted,


                                                   -20-
Case 4:20-cv-00029-MFU-RSB Document 38 Filed 10/08/20 Page 21 of 21 Pageid#: 147




                             ELDRIDGE ROOSEVELT MEEKS, III
                                       By Counsel


  JAMES RIVER LEGAL ASSOCIATES
  7601 Timberlake Road
  Lynchburg, Virginia 24502
  P (434) 845-4529
  F (434) 845-8536


  By: /s/ M. Paul Valois
     M. Paul Valois, Esquire
     Counsel for Plaintiff
     Virginia State Bar No. 72326


                                  CERTIFICATE OF SERVICE

        I hereby certify that I filed the foregoing using the CM/ECF system on this 8th day of
  October, 2020, which will deliver and serve a copy upon all counsel of record.

                                         /s/ M. Paul Valois


                                                                 Counsel for Plaintiff




                                                -21-
